In a shareholder’s derivative action, defendant Trinity Broadcasting of New York, Inc., appeals from an order of the Supreme Court, Dutchess County (Slifkin, J.), dated June 4,1984, which denied its motion for summary judgment and for dismissal of the cross claim of defendant Family Television, Inc.
Order affirmed, with costs.
The presence of triable issues of fact mandates denial of summary judgment (Krupp v Aetna Life & Cas. Co., 103 AD2d 252). Mollen, P. J., Titone, Thompson and O’Connor, JJ., concur.